 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    KETEMA ROSS, et al.,
                                                    NO: 4:14-CV-0130-TOR
 8                              Plaintiffs,
                                                    ORDER GRANTING JOINT MOTION
 9           v.                                     FOR DISMISSAL

10    PATRICIA LASHWAY, in her
      official capacity as Secretary of
11    Washington Department of Social and
      Health Services, et al.,
12
                                Defendants.
13

14         BEFORE THE COURT is the parties’ Joint Motion for Dismissal with

15   prejudice (ECF No. 92). The motion was submitted without a request for oral

16   argument. The Court has reviewed the motion and the file herein, and is fully

17   informed.

18         Plaintiffs brought this suit seeking to improve the care of patients sent to the

19   Western State Hospital and the Eastern State Hospital after being adjudicated not

20   guilty by reason of insanity. Ultimately, the parties agreed upon terms of



        ORDER GRANTING JOINT MOTION FOR DISMISSAL ~ 1
 1   settlement and the Court approved the parties’ settlement agreement on August 26,

 2   2016. See ECF Nos. 62; 63. The Court ordered the parties to submit status reports

 3   every six months to “ensure compliance.” ECF No. 63 at 2. Now, the parties

 4   represent that both state hospitals are in substantial compliance with the settlement

 5   agreement and “[a]s recognition of the extensive and successful efforts . . . to

 6   transform [] patient care, the parties now jointly submit this motion to dismiss . . .”

 7   ECF No. 92 at 3.

 8         Pursuant to the parties’ stipulation, and for good cause shown, the Motion to

 9   Dismiss with prejudice (ECF No. 92) is granted.

10   ACCORDINGLY, IT IS HEREBY ORDERED:

11         The parties’ Joint Motion for Dismissal with prejudice (ECF No. 92) is

12   GRANTED.

13         The District Court Executive is directed to enter this Order, and judgment

14   accordingly, furnish copies to counsel, and close the file.

15         DATED August 7, 2019.

16

17                                   THOMAS O. RICE
                              Chief United States District Judge
18

19

20




        ORDER GRANTING JOINT MOTION FOR DISMISSAL ~ 2
